Title: To Thomas Jefferson from Joshua Johnson, 13 April 1792
From: Johnson, Joshua
To: Jefferson, Thomas


          
            Sir
            London 13 April 1792
          
          The annexed is the Copy of a letter I had the honor to write you on the 6th. Idem by the brig Mary Captn. McKenzie, via Maryland, and to which I pray your reference.—Mr. G. Morris is still in London. I hear that he means to leave in a week or ten Days. I forward you all the Newspapers and a Pamphlet published on the Income and Expenditure of this Country; the News Papers will give a proper Idea of Occurrences in Europe, I need not therefore add any thing more on those Subjects from which it appears too evident that an European War will inevitably take place before Affairs can be arranged and settled: as yet we have not heard what Effect the Account of the Engagement between the English and French Frigate, and the Capture of the latter in the East Indies, has had on the National Assembly.—I do not see any regulations in the Consular Bill which had passed the Senate respecting the Entry and Clearance of American Ships, and their Seamen. This is however highly necessary, and the sooner the better.
          The rigid Conduct of the Custom, and Excise Officers, towards the American Captains, has been, and is a continual Complaint; sometime since I wrote the Commissioners of the Customs, and proposed to them to appoint a place to deposit all their Stores whilst in Port, and to be returned them on Clearance, which they rejected. As this must appear fair to every one, I cannot refrain from recommending that strictness should be observed by your Revenue officers towards the English Captains, who I am informed take out large Quantities of Liquors &ca. under the head of Stores, and dispose of them in the United States.
          Inclosed you have a Copy of my Letter to the Commissioners, and their Answer.—I am in hopes that Mr. Pinkney will appear soon, after which, and I have had an Interview with him, I will write you fully, in the mean time I am with Consideration, and Respect Sir Your most obedient and most Humble Servant,
          
            Joshua Johnson
          
         